Citation Nr: 1735643	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  14-21 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial increased rating for right ankle degenerative joint disease (DJD) status post repair, rated as 10 percent disabling.

2.  Entitlement to an initial increased rating for right shoulder fracture tuberosity, rated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from October 1991 to January 2000, and from June 2004 to September 2010.  The Veteran also had Guard and Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO granted the Veteran's claims for service connection for the right ankle and right shoulder conditions, along with several other claims, and assigned both a noncompensible rating effective September 20, 2010.  

In a February 2016 rating decision, the RO assigned a 10 percent disability rating for the Veteran's right ankle condition, effective January 20, 2016.  The RO subsequently assigned the increased rating for the right ankle back to the date of September 20, 2010, for the right ankle in an August 2016 rating decision.

In a February 2016 rating decision, the RO assigned a 10 percent disability rating for the Veteran's shoulder condition, effective January 20, 2016.  In the aforementioned August 2016 rating decision, the RO increased the Veteran's disability rating to 20 percent for his right shoulder condition effective from September 20, 2010.

The matters of the Veteran's right ankle and right shoulder conditions were remanded by the Board in October 2015 and May 2016.

With regard to the issue of TDIU, the Board notes that the issue has been raised in a VA Form 21-8940 filed by the Veteran in April 2017.  The TDIU claim is considered part and parcel of the increased rating claim, and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record demonstrates the Veteran's service-connected right ankle degenerative joint disease is manifested by no more than moderate limitation of motion of the ankle based on dorsiflexion less than 15 degrees, painful motion of the ankle, and X-ray evidence of degenerative arthritis.

2.  The evidence of record demonstrates that the Veteran's service-connected right shoulder fracture  tuberosity is manifested by no more than limitation of motion midway at the shoulder level, painful motion of the shoulder, and bursitis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right ankle degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R.     §§ 4.1, 4.71a, Diagnostic Code 5003-5271 (2016).  

2.  The criteria for a rating in excess of 20 percent for right shoulder fracture tuberosity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5019-5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Merits of the Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

The Veteran is currently service-connected for a right ankle disability evaluated as 10 percent disabling under Diagnostic Codes 5003 and 5271 pertaining to limitation of motion of the ankle.

Disabilities of the ankle may also be rated under Diagnostic Codes 5270 through 5274.  See 38 C.F.R. § 4.71a (2016).

Diagnostic Code 5270 assigns a 20 percent evaluation for ankylosis of the ankle in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2016).  A 30 percent evaluation is assigned for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between zero and 10 degrees.  Id.  A 40 percent evaluation is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with an abduction, adduction, inversion, or eversion deformity.  Id.

Limitation of motion of the ankle is evaluated under Diagnostic Code 5271.  A 10 percent evaluation is assigned for moderate limitation of the ankle, and a maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R.          § 4.71a, Diagnostic Code 5271 (2016).  The Board notes that normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Board notes that words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

Diagnostic Code 5272 assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and assigns a 20 percent evaluation for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  38 C.F.R. § 4.71a, Diagnostic Code 5272 (2016).

Diagnostic Code 5273 assigns a 10 percent evaluation for malunion of the os calcis or astraglus with moderate deformity, and assigns a 20 percent evaluation with marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5273 (2016).

Diagnostic Code 5274 assigns a 20 percent evaluation for astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Code 5274 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

A. Right Ankle Degenerative Joint Disease

The Veteran was afforded a private medical examination by Dr. Bakari in December 2010.  It was noted that the Veteran's current ankle condition stemmed from two separate incidents-a broken right ankle in 1993 and a sprain in 1999.  The Veteran had surgery to repair the ligaments in her ankle in 1999.  She reported flare-ups with great pain about once per day.  She reported difficulty standing and walking for prolonged periods.  At the examination, Dr. Bakari noted no signs of edema, instability, abnormal movement, effusion, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  The Veteran's range of motion was as follows: dorsiflexion to 20 degrees, plantar flexion to 45 degrees.  Repetitive movements were normal.  Dr. Bakari noted no inflammatory arthritis or ankylosis.  X-Rays were within normal limits.  The Veteran was diagnosed with status post right ankle repair with scar.

The Veteran was afforded a VA examination in July 2014, where she was diagnosed with right ankle degenerative joint disease status post repair, a change from the previous diagnosis of mild ligament instability.  The Veteran's range of motion was as follows: dorsiflexion to 15 degrees with painful motion at 10 degrees, and plantar flexion at 45 degrees or greater without painful motion.  The examiner noted functional impairment of the right ankle in the form of decreased movement, weakened movement, pain on movement, and crepitus/popping sensation.  The examiner noted laxity and shin splints, but no ankylosis.  The examiner also noted a scar at the anterior ankle, and contributing factors of pain, weakness, fatigability, and incoordination.

The Veteran was afforded another private medical examination in September 2014, where she was diagnosed with joint disorder not otherwise specified of the ankle and foot.  The Veteran reported difficulty climbing stairs, and an inability to walk more than 50 or 100 feet at a time due to pain.  The examiner, Dr. Pearson, noted complete loss of subtalar joint with no evidence of joint spacing, degenerative changes in the talonavicular joint with boney fragmentation dorsal to the joint, severe degenerative joint disease of the right subtalar joint.  Dr. Pearson advised the Veteran that her condition was not reversible.

The Veteran was afforded another VA examination in January 2016.  The Veteran's range of motion was as follows: dorsiflexion to 5 degrees, and plantar flexion to 45 degrees.  X-rays revealed sclerosis related to surgery, and minimal degenerative joint disease.  The Veteran indicated that the small osteophytes at the tip of the medial malleoli were bilateral and consistent with the Veteran's age.  The examiner concluded that the Veteran's ankle was stable. 

The Veteran was afforded one final VA examination in March 2017.  The Veteran's range of motion was as follows: dorsiflexion to 5 degrees, and plantar flexion to 30 degrees.  The examiner noted pain and instability which limited the ankle's range of motion, as well as pain on weight-bearing.  The examiner noted objective evidence of localized tenderness and pain on palpation.  The Veteran stated an inability to walk more than 30 yards without stopping.  She also stated she constantly uses an ankle brace.  The exam revealed no ankylosis.  X-rays showed degenerative arthritis.

The Board has also considered the Veteran's statements regarding the severity of her left ankle disability.  The Veteran contends that her right ankle disability is far more disabling than the rating she was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.71a  with respect to determining the severity of his service-connected left ankle disability.

With consideration of the above, the Board finds that the Veteran is not entitled to a higher rating than the currently assigned 10 percent evaluation.  In this regard, the Board notes that the Veteran's right ankle is currently rated as 10 percent disabling as a result of a moderate limitation of motion.  In the above examinations, it is noted that the Veteran's limitation of dorsiflexion and plantar flexion is only a moderate limitation of motion.  Additionally, the Board notes that the Veteran reported at the December 2010 and March 2017 medical examinations that her pain was constant and severe.  She further reported at the December 2010 examination that the pain in her right ankle limited her functional ability to both stand and walk for prolonged periods of time.  In part due to the Veteran's complaints of functional loss due to pain, the Veteran is currently assigned a 10 percent rating for moderate limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Veteran's functional loss based on pain does not, however, rise to the marked level of limitation on motion.  As noted above, the March 2017 examiner stated that, although she constantly wore a brace, the Veteran's right ankle disability had only a mild or moderate effect on the Veteran's daily living.  Finally, there is no evidence of ankylosis in the right ankle and no evidence of malunion of the os calcis or astraglus with moderate deformity as required for a higher rating under other codes that pertain to the ankle.

The evidence does not show that symptomatology associated with the Veteran's right ankle disability more nearly approximates the schedular criteria associated with a higher rating at any time relevant to the appeal period.  Therefore, the currently assigned 10 percent rating is appropriate for the entire appeal period.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of greater than the currently assigned 10 percent disability rating for the Veteran's service-connected right ankle.  38 U.S.C.A.          § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Right Shoulder Fracture Tuberosity

The Veteran is currently service-connected for a right shoulder disability evaluated as 20 percent disabling under Diagnostic Codes 5019 and 5201 pertaining to limitation of motion of the ankle.

Disorders of the shoulders are rated under Diagnostic Codes 5200 through 5203 of 38 C.F.R. § 4.71a.  The above-referenced Diagnostic Codes provide for different ratings in certain instances depending on whether the shoulder involved is the major or minor joint.  The January 2016 VA medical examination reflects that the Veteran is left-hand dominant, and as such, her service-connected shoulder is a minor joint.

The Veteran's right shoulder disability has been assigned a 20 percent disability rating from September 20, 2010, under 38 C.F.R. § 4.71a, Diagnostic Codes 5019-5201, based on limited motion of the arm at the shoulder level, painful motion of the shoulder, and objective evidence of bursitis. 

Under Diagnostic Code 5201, limitation of motion of an arm at the shoulder level warrants a 20 percent rating whether it is the major (dominant) or minor (non-dominant) extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent rating is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major extremity and 30 percent for the minor extremity.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5203, impairment of the clavicle or scapula, for a minor shoulder, malunion of the clavicle or scapula is rated as 10 percent disabling.  Nonunion of the clavicle or scapula, without loose movement is rated as 10 percent disabling.  Nonunion of the clavicle or scapula, with loose movement is rated as 20 percent disabling.  Dislocation of the clavicle or scapula is rated as 20 percent for the minor shoulder.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and internal rotations are from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2016).  In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).

In a December 2010 private medical examination, Dr. Bakari, noted that the Veteran's shoulder condition occurred when the Veteran fell and separated her shoulder in 2007.  The Veteran reported weakness, lack of endurance, pain, and dislocation.  The Veteran did not experience stiffness, swelling, heat, redness, giving way, locking, fatigability, deformity, tenderness, drainage, effusion, or subluxation.  The Veteran reported flare-ups about once per day.  She stated she was never hospitalized for the condition, and her shoulder never resulted in any incapacitation.  However, she stated that she cannot lift or type for long periods of time.  The examiner could not render a diagnosis due to lack of pathology.

In a July 2014 VA examination, the Veteran reported a worsening condition due to pain radiating around the neck and down the arm to the hand.  She also reported difficulty sleeping due to her arm.  The Veteran's range of motion was as follows: flexion to 90 degrees with pain at 45 degrees; abduction to 80 degrees with pain at 60 degrees; internal rotation to 50 degrees with pain at 35 degrees.  The examiner noted functional loss, weakened movement, excess fatigability, pain on movement, localized tenderness, and guarding.  The examiner noted no ankylosis.  The examiner diagnosed the Veteran with right shoulder fracture tuberosity.

A January 2016 VA examiner diagnosed the Veteran with shoulder impingement syndrome.  The Veteran's range of motion was as follows: flexion to 135 degrees; abduction to 135 degrees; external rotation to 60 degrees; internal rotation to 90 degrees.  The examiner noted no ankylosis.  X-rays showed that the Veteran had a normal right shoulder, but with greater tuberosity.

The Veteran was afforded another VA examination in March 2017, where she was diagnosed with glenohumeral joint dislocation.  The Veteran complained of chronic pain and weakness of the right shoulder, and an inability to lift heavy objects.  The Veteran's range of motion was as follows: flexion to 70 degrees; abduction to 60 degrees; external rotation to 30 degrees; internal rotation to 45 degrees.  The examiner noted tender to light palpation in the shoulder girdle.

Upon review of the evidence, the Veteran's right shoulder condition is consistent with a 20 percent rating.  38 C.F.R. § 4.7.  Medical evidence described above reveals shoulder pain, limitation of motion, and other functional loss factors.  With such symptoms, the maximum compensable rating under the limitation of motion code pertaining to the affected right shoulder joint is 20 percent.  See 38 C.F.R.       § 4.71a, Diagnostic Code 5201.  Even with consideration of functional loss, the evidence of record does not reveal motion limited to 25 degrees from the side for the minor right shoulder joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Range of motion findings for the right shoulder, although limited, do not demonstrate motion limited to 25 degrees from the side, as detailed above.

In light of the above medical and lay evidence, even when considering the Veteran's complaints of pain and other functional loss factors in the right shoulder, throughout the appeal period, the evidence does not show that there is functional loss more nearly approximating 25 degrees from the side for flexion or abduction for the right shoulder.  See Plate I; 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell, 25 Vet. App. 32; DeLuca, 8 Vet. App. 202.  In making this determination, the Board has consistently considered the impact of functional loss upon the Veteran's range of motion of the right shoulder.

In addition, the medical and lay evidence of record reveals no malunion or nonunion or dislocation of the clavicle or scapula, impairment of the humerus, or ankylosis of the scapulohumeral articulation.  Thus, consideration of additional or separate ratings under Diagnostic Codes 5200, 5202, or 5203 is not warranted.  Consequently, the Board concludes that Diagnostic Code 5019-5201 most appropriately reflects the Veteran's service-connected shoulder condition, and that a 20 percent disability rating most closely reflects her symptoms.  See Butts v. Brown, 5 Vet. App. 532 (1993) (noting that the choice of diagnostic code should be upheld if supported by explanation and evidence).

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of greater than the currently assigned 20 percent disability rating for the Veteran's service-connected right shoulder.  38 U.S.C.A.          § 5201 (West 2014); Gilbert, 1 Vet. App. at 55.


ORDER

An initial increased rating for right ankle DJD status post repair, rated as 10 percent
disabling, is denied.

An initial increased rating for right shoulder fracture tuberosity, rated as 20 percent disabling, is denied.


REMAND

The issue of entitlement to a TDIU has been reasonably raised by the record.  See Rice, 22 Vet. App. 447.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or the impairment caused by any nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that she is currently service-connected for left breast cancer with double mastectomy, evaluated as 60 percent disabling; asthma, evaluated as 30 percent disabling; valvular heart disease with mitral regurgitation, evaluated as 30 percent disabling; partial hysterectomy, evaluated as 30 percent disabling; migraine headaches, evaluated as 30 percent disabling; major depressive disorder single episode and adjustment disorder, evaluated as 30 percent disabling; right shoulder fracture tuberosity, evaluated as 20 percent disabling; hypertension, evaluated as 20 percent disabling; surgical scar, status post hysterectomy, evaluated as 20 percent disabling; right ankle degenerative joint disease, evaluated as 10 percent disabling; left foot bunionectomy, evaluated as 10 percent disabling; hiatal hernia, evaluated as 10 percent disabling; residual scars from double mastectomy, evaluated as 0 percent disabling; residual scar from bunionectomy, evaluated as 0 percent disabling; and residual scar from right ankle surgery, evaluated as 0 percent disabling.  The Veteran's combined evaluation is 100 percent disabling.  Therefore the Veteran meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a) (2016).

As stated above, the Veteran has raised the issue of entitlement to TDIU. VA has a "well-established" duty to maximize a claimant's benefits. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  However, the Board finds that there is insufficient evidence to decide the Veteran's TDIU request.  Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether she was unable to secure or follow substantially gainful occupation as a result of any service-connected disability or collection of disabilities.  In this instance, while the Veteran meets the 100 percent schedular rating, as the Veteran could be entitled to TDIU based on a single disability or several of her service-connected disabilities, the cause of her unemployability must be determined. 

In signed VA Forms 21-4140, dated July 2012, September 2014, March 2016 and March 2017, the Veteran did not fill out the section labeled "Employment Certification," indicating that she has not worked during that time period.  Indeed, several of the Veteran's statements in the record indicate that she has been unable to work since 2010.  Additionally, in a January 2016 VA medical examination, the examiner notes that the Veteran "has not worked since she left the service.  She has been diagnosed unemployable because of multiple conditions including depression and multiple surgical procedures."  An opinion is needed to determine which service-connected disabilities render the Veteran unable to work.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake the appropriate development of the Veteran's TDIU request, including proper VCAA notice of the information and evidence necessary to establish a TDIU request and the relevance of her employment records. The Veteran should also be provided with a VA Form 21-8940 to complete.


2.  Then, the AOJ should adjudicate the TDIU request.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


